

117 S2126 ES: To designate the Federal Office Building located at 308 W. 21st Street in Cheyenne, Wyoming, as the “Louisa Swain Federal Office Building”, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 2126IN THE SENATE OF THE UNITED STATESAN ACTTo designate the Federal Office Building located at 308 W. 21st Street in Cheyenne, Wyoming, as the Louisa Swain Federal Office Building, and for other purposes.1.Louisa Swain Federal Office Building(a)DesignationThe Federal Office Building located at 308 W. 21st Street in Cheyenne, Wyoming, shall be known and designated as the Louisa Swain Federal Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal Office Building referred to in subsection (a) shall be deemed to be a reference to the Louisa Swain Federal Office Building.Passed the Senate October 7, 2021.Secretary